In re Stewart, Jeffrey; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. A, No. 281-875; to the Court of Appeal, Fourth Circuit.
The application is transferred to the district court with instructions to the district judge to act on relator’s motion to vacate an invalid guilty plea, pursuant to La. C.Cr.P. art. 872; and correct an illegal sentence pursuant to La.C.Cr.P. art. 882 and La. Const, of 1974, Art. 1319, Art. 1822 as relator shows by Inmate’s Request for Legal/Indigent Mail receipt that the application was submitted on or about February 26, 2013. The district court is ordered to provide this Court with a copy of its judgment. A copy of the application is attached.